Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 8 June 2022, wherein claim 3 was canceled. Subsequently, claims 1, 2, and 4-6 are pending and presently under consideration in this application. 
Response to Amendment
The objection of claims, as set forth in paragraph 2 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraphs 4 and 6 of the previous office action on the merits, are hereby withdrawn in view of applicants’ amendments to the same. 
Applicants amendments have failed to satisfactorily address the rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 5 of the previous office action on the merits.
Applicants have amended the base independent claim so that the claimed liquid crystal composition comprises a compound of general formula (2-ii) or (3-i) as a third component, AND “wherein a ratio of the first component to a total mass of the first component and the third component is 10 by mass % or more and 85% by mass or less”.
Subsequently, the rejection of claims over each of Tanabe et al. (WO2018/105726A1), as set forth in paragraph 9 of the previous office action on the merits, and over Fujisawa et al. (Japanese Patent No. JP 2016-206445), as set forth in paragraph 10 of the previous office action on the merits, is no longer applicable under 35 U.S.C. 102(a)(1). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 is rejected as being vague and indefinite when it recites, in the description of the substituents X1 and X2, “(provided that each P-(S-X)- bond does not include -O-O-)” (emphasis added) in line 12, ; the scope of the protection sought, especially by “P-(S-X)- bond” is not clear, since formula (1) contains the substituents X1, X2, S1 and S2, and not “S” or “X”. Amended 1 claim fails to particularly point out and distinctly claim the substituents X1 and X2 in the polymerizable compound of formula (1) in the claimed liquid crystal composition.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being obvious over 
Fujisawa et al. (Japanese Patent No. JP 2016-206445).
Fujisawa et al. discloses a liquid crystal composition, and the corresponding use thereof said liquid crystal composition in a liquid crystal device, characterized in that said liquid crystal composition comprises a combination of components as presently claimed, i.e., a first component being a polymerizable compound inclusive of the compound of the present formula (1), as represented therein by 
    PNG
    media_image1.png
    87
    791
    media_image1.png
    Greyscale
(page 42), a second component compound having a negative dielectric anisotropy and inclusive of the compound of the present formula (N-1), as represented therein by 
    PNG
    media_image2.png
    141
    712
    media_image2.png
    Greyscale
(page 23), and third component compound inclusive of the monoreactive compound of the present formula (2-ii) useful for suppressing crystallization by increasing solubility, as generally represented by the compound of formula VI, 
    PNG
    media_image3.png
    366
    888
    media_image3.png
    Greyscale
and more specifically, as represented therein by any one of the compounds on pages 67-68: 
    PNG
    media_image4.png
    575
    886
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    109
    664
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    164
    754
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    502
    745
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    144
    641
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    240
    657
    media_image9.png
    Greyscale
 According to [0016] in the machine translation of JP2016206445, the amount of the first component, i.e., the polymerisable compound of formula (1) is as follows: 
    PNG
    media_image10.png
    144
    889
    media_image10.png
    Greyscale
According to [0081] in the machine translation of JP2016206445, the amount of the second component, i.e., the compound of formula LC3, is as follows: 
    PNG
    media_image11.png
    92
    876
    media_image11.png
    Greyscale

Although Fujisawa et al expressly illustrates a liquid crystal composition comprises a combination of components as presently claimed (see page 98), 
    PNG
    media_image12.png
    208
    712
    media_image12.png
    Greyscale
i.e., a first component being a polymerizable compound inclusive of the compound of the present formula (1), as represented therein by
    PNG
    media_image13.png
    78
    700
    media_image13.png
    Greyscale
, a second component compound having a negative dielectric anisotropy and inclusive of the compound of the present formula (N-1), as represented therein by  
    PNG
    media_image14.png
    185
    764
    media_image14.png
    Greyscale
, and a third component compound inclusive of the compound of the present formula (2-ii), as represented therein by 
    PNG
    media_image15.png
    192
    383
    media_image15.png
    Greyscale
, the ratio of the first component to a total mass of the first component and the third component of 90%, which is outside the ratio as is now claimed, i.e., 10 by mass % or more and 85% by mass or less.
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to adjust the percentages of the component compounds contained in the inventive liquid crystal composition of Fujisawa et al., with reasonable expectations of optimizing, absent object evidence to the contrary, improved performance of the resulting composition. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being obvious over 
by Tanabe et al. (WO2018/105726A1) in view of Fujisawa et al. (Japanese Patent No. JP 2016-206445).
Examiner note: U.S. Patent Application Publication No. 2020/0183203 is the English language equivalent; for discussion purposes, reference to page numbers, etc. is made to the English language equivalent.
Tanabe et al. discloses a liquid crystal composition, and the corresponding use thereof said liquid crystal composition in a reverse mode light-scattering liquid crystal device, characterized in that said liquid crystal composition comprises a combination of components as presently claimed, i.e., a first component being a polymerizable compound inclusive of the compound of the present formula (1), as generally represented therein by 
    PNG
    media_image16.png
    115
    778
    media_image16.png
    Greyscale
[0085; page 9] and more specifically compounds (7-1) through (7-31) [0093; p. 12+], with a second component being a compound having a negative dielectric anisotropy and inclusive of the compound of the present formula (N-1), as generally represented therein by 
    PNG
    media_image17.png
    143
    425
    media_image17.png
    Greyscale
 [0114; page 20] and more specifically compounds (4-1) through (4-22) [0119; p.21+]. Multiple Examples (see those beginning on page 35) expressly illustrate the aforementioned combination of first and second component compounds. While Tanabe et al. also discloses the use of monofunctional polymerizable compounds as represented therein by the compounds 
    PNG
    media_image18.png
    125
    789
    media_image18.png
    Greyscale
[0085], they are not inclusive of those of the present third component, as is now claimed in the base independent claim 1. Please refer to the preceding paragraph fo r the disclosure and teachings of Fujisawa et al.
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to substitute the monofunctional polymerizable compound inclusive of that of the present formula (2-ii) as taught in Fujisawa et al., for the monofunctional polymerizable compound in Tanabe et al., and adjust the percentages of the component compounds contained in the inventive liquid crystal composition of Fujisawa et al., with reasonable expectations of optimizing, absent object evidence to the contrary, improved performance of the resulting composition, as well as to achieve the advantages, absent object evidence to the contrary, of utilizing a compound inclusive of those of the present formula (2-ii).
Response to Arguments
Applicant's arguments filed 8 June 2022, with respect to the rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 5 of the previous office action on the merits, said argument to the effect that the claim has been amended to address this issue, have been fully considered but they are not persuasive. 
Applicants’ arguments filed 8 June 2022, with respect to the rejection of claims under 35 U.S.C. 102(a)(1) over each of Tanabe et al. and Fujisawa et al. are moot since the claims are now rejected under 35 U.S.C. 103. In anticipation of a rejection under 35 U.S.C. 103, applicants argue that the example in Fujisawa has a ratio of the first component to a total mass of the first component and the third component of 90%, which is outside the ratio as is now claimed, i.e., 10 by mass % or more and 85% by mass or less. In response to applicants’ arguments that the prior art of record does not expressly teach the use of the first component compound i.e., the compound of the present formula (1), and 3rd component compound, i.e., the compound of the present formula (2-ii), in an amount wherein a ratio of the first component to a total mass of the first component and the third component is 10 by mass % or more and 85% by mass or less, the Examiner notes that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722